Citation Nr: 0843523	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-14 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1954 to June 1960.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in October 2006, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDING OF FACT

Chronic obstructive pulmonary disease is not shown by 
competent medical evidence to be the result of an injury, 
disease, or event of service origin.   


CONCLUSION OF LAW

Chronic obstructive pulmonary disease was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in June 2006.  The veteran was notified of the evidence 
needed to substantiate the claim of service connection, 
namely, evidence of current disability; evidence of an injury 
or disease in service or an event in service, causing injury 
or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  The veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any non-Federal 
records on his behalf.  The notice included the provisions 
for the effective date of a claim and for the degree of 
disability assignable. 



As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(pre-adjudication notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records, VA records and afforded the veteran a VA 
examination.  

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 

REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Factual Background

The veteran contends he was exposed to asbestos during 
service in Germany, through his work in utilities and in his 
housing barracks.  He also claims that in service he worked 
in a coal yard for 18 months.  

The service treatment records contain no complaint, finding, 
history, or treatment for chronic obstructive pulmonary 
disease.  In February 1958, the veteran was treated for 
bronchitis and chest x-ray was negative.  

After service, VA hospital records show that in February 1982 
the veteran was treated for chronic left lobe pneumonitis.  
History included that the veteran smoked 40 packs of 
cigarettes per year. 

VA medical records show that the veteran was diagnosed with 
chronic obstructive pulmonary disease by X-ray in March 1987.  

On VA examination in March 1992, the veteran had a diagnosis 
of chronic obstructive pulmonary disease as a long time 
cigarette smoker.  

VA medical record shows that in April 2002 the veteran had a 
history of asbestos exposure working as a carpenter.    

On VA examination in February 2007, the examiner noted the 
veteran smoked 2 packs of cigarettes for 57 years and 
recently cut back to one pack a day.  The veteran complained 
of shortness of breath after walking two blocks.  The 
diagnosis was chronic obstructive pulmonary disease with 
severe obstruction due to long term smoking.  The examiner 
was of the opinion that the veteran did not have a diagnosis 
of asbestosis because there is no evidence of restriction on 
his pulmonary function test and there are no consistent 
changes on CT scans or chest X-rays showing asbestosis.  The 
examiner concluded that the veteran's chronic obstructive 
pulmonary disease was due to long term smoking and not 
asbestosis.  

Analysis

On the basis of the service treatment records, chronic 
obstructive pulmonary disease was not affirmatively shown to 
have been present during service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Although the veteran is competent to describe symptoms of 
difficulty breathing, chronic obstructive pulmonary disease 
is not a condition under case law that has been found to be 
capable of lay observation.  

Therefore the determination as to the presence of chronic 
obstructive pulmonary disease is medical in nature, that is, 
not capable of lay observation, and competent medical 
evidence is needed to substantiate the claim.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony 
is competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

As there is no competent medical evidence during service or 
since service that chronic obstructive pulmonary disease was 
noted, that is, observed during service, the principles of 
service connection pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997). 

The record does show that in 1987 chronic obstructive 
pulmonary disease was first diagnosed. 

On the question of whether service connection may be granted 
on the basis that the disability was first diagnosed after 
service, considering all the evidence, including that 
pertinent to service under 38 C.F.R. § 3.303(d), on VA 
examination in February 2007, the examiner noted the veteran 
smoked 2 packs of cigarettes for 57 years and the diagnosis 
was chronic obstructive pulmonary disease with severe 
obstruction due to long term smoking.  The examiner expressed 
the opinion that the veteran did not have a diagnosis of 
asbestosis because there is no evidence of restriction on his 
pulmonary function test and there are no consistent changes 
on CT scans or chest X-rays showing asbestosis.  The examiner 
concluded that the veteran's chronic obstructive pulmonary 
disease was due to long term smoking and not asbestosis. This 
evidence opposes, rather than supports, the claim.  

As to the effects of smoking, for a claim filed after June 9, 
1998, such as the veteran's claim, a disability will not be 
considered service-connected on the basis that it resulted 
from injury or disease attributable to the veteran's use of 
tobacco products during service.  38 U.S.C.A. § 1103.   

To the extent that the veteran relates chronic obstructive 
pulmonary disease to service, where as here the determination 
involves question of a medical diagnosis, not capable of lay 
observation, competent medical evidence is required to 
substantiate the claim.  



As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation.  For this 
reason, the Board rejects the veteran's statements as 
competent evidence to substantiate that the current chronic 
obstructive pulmonary disease is related to an injury, 
disease, or event of service origin.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only independent medical evidence 
to support its findings as to a question of a medical 
diagnosis, not capable of lay observation, and on medical 
causation, a lay assertion on medical causation is not 
competent evidence, the preponderance of the evidence is 
against the claim for the reasons articulated, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 


ORDER

Service connection for chronic obstructive pulmonary disease 
is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


